 1
2

3
4
5
6
7

 8                                UNITED STATES DISTRlCT COURT
9                               SOUTHERN DISTRlCT OF CALIFORNIA
10
11   NICHOLE FRASER NICHOLS,                                 Case No.: 3:19-cv-00490-BEN-LL
12                                            Plaintiff,
                                                             ORDER GRANTING JOINT
13   V.                                                      MOTION FOR ATTORNEY'S FEES
                                                             AND EXPENSES
14   ANDREW SAUL, Commissioner of
     Social Security,
15
                                             Defendant.
16
17
18         Before this Court is a joint motion requesting an order approving an award of
19   attorney's fees and expenses. (Docket No. 23.) The parties have entered into a
20   stipulation that Plaintiff Nichole Fraser Nochols be awarded attorney's fees and expenses
21   in the amount of $5,300.00 under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
22         For good cause shown, the joint motion is GRANTED.
23         IT IS SO ORDERED.
24
25   Dated:   ,L../-./-..4'...__--'   2020
                                                              Ro,~T. Benitez
26                                                         nited States District Ju ge
27
28


                                                                                         3: 19-cv-00490-BEN-LL
